Judgment unanimously affirmed without costs. Memorandum: We affirm for the reasons stated by the Court of Claims (Israel Margolis, J.). We add only that the evidence was clear that the taking rendered the building largely unfit for a high-volume, fast-food restaurant, and "it would have been folly” for claimant to await the actual taking before constructing a new restaurant building (Conn Realty Corp. v State of New York, 44 AD2d 892; see, Wilmot v State of New York, 32 NY2d 164, 168-169, rearg denied 33 NY2d 657). (Appeal from Judgment of Court of Claims, Israel Margolis, J.—Appropriation.) Present—Den-man, P. J., Boomer, Pine, Balio and Fallon, JJ.